SUMMARY ORDER

In these consolidated appeals, defendants Brian Fischer et al., employees or former employees of the New York State Department of Correctional Services or the New York State Division of Parole, appeal from an order of the United States District Court for the Southern District of New York, Shira A. Scheindlin, Judge, denying their motions to dismiss, on grounds of qualified immunity, these actions brought by former New York State prisoners. Plaintiffs Paul Betances et al. seek damages and declaratory relief pursuant to 42 U.S.C. § 1983, alleging that defendants violated their rights to due process by administratively imposing and enforcing conditions of supervision on plaintiffs following their release from prison, despite the absence of any order for such supervision by the courts that sentenced plaintiffs for their crimes. Arguing that they were entitled to qualified immunity on the ground that the law was not clearly established at the time of their challenged conduct, defendants moved to dismiss pursuant to Fed.R.Civ.P. 12(b)(6). The district court denied the motions, ruling that plaintiffs’ rights became clearly established when this Court decided Earley v. Murray, 451 F.3d 71 (2d Cir.), reh’g denied, 462 F.3d 147 (2d Cir.2006), cert. denied, *41551 U.S. 1159, 127 S.Ct. 3014, 168 L.Ed.2d 752 (2007). Defendants challenge that ruling on this appeal.
In an opinion filed today in the consolidated appeals in Vincent v. Yelich, Nos. 11-3893, -3966, and Earley v. Annucci, No. 12-0439 (“Vincent ”), this Court ruled that Earley v. Murray clearly established that the administrative imposition of post-release supervision terms not imposed by the court is unconstitutional. In Vincent, we vacated orders of the respective district courts that had dismissed, on qualified immunity grounds, claims against defendant Anthony J. Annucci that parallel the claims asserted by plaintiffs Betances et al. against the defendants in the present actions. Defendants in the present actions have not presented any basis in their brief on appeal for distinguishing between the claims against Annucci and the claims against the other defendants. Accordingly, we affirm the order of the district court, denying defendants’ Rule 12(b)(6) motions to dismiss on the ground of qualified immunity, substantially for the reasons stated in our reversal of the grant of such immunity in Vincent.
We have considered all of defendants’ contentions on these appeals and have found them to be without merit. The order of the district court is affirmed.